DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Based upon the amended claim language, claim rejections under 35 U.S.C. 102 have been withdrawn.
Based upon Claim 27 being canceled, the drawing objection under 37 CFR 1.83 (a) has been withdrawn.
Election/Restrictions
Applicant’s election without traverse of Claims 15-18, 20, and 23-27 (Figures 5-8) in the reply filed on March 15, 2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Release mechanism” in Claims 15 and 26;
“locking mechanism” in Claims 15, 18, 20; and
“locking element” in Claims 17-18, 20;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 17, 18, 20, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kranzer (DE 3140288 A1) in view of Shiao (US 7,458,297 B1).
    PNG
    media_image1.png
    726
    496
    media_image1.png
    Greyscale

Regarding Claim 15, Kranzer discloses a torque tool which releases at a target torque for tightening screws and similar fasteners, comprising: a main body (2) with a housing (24) which rotate around a common axis to transfer a torque; a drive shaft (1; under a broadest reasonable interpretation of the instant claim language, the handle (1) of Kranzer is a shaft that is hand driven) firmly connected with the housing (1) to transfer the torque; a connection area (the area of the handle (1) designed to be grasped by a user’s hand; see Examiner annotated Fig. 1) on the drive shaft (1) configured to connect to a drive; an adapter (19/19’) for an operating tool, which is provided on the main body (2) and rotates together with the housing (24) and the drive shaft (1) to transfer the torque; a sensor (under a broadest reasonable interpretation of the instant claim language, the spring (14) in combination with the sleeve (15) is a mechanical sensor which performs the function of measuring and evaluating the torque transferred) to measure and evaluate the torque transferred; and a release mechanism (20/22) which is arranged in the housing (24) and which releases upon reaching a target torque, wherein the adapter (19/19’) for the operating tool is pivot-mounted in the housing (24), and wherein the release mechanism (20/22) contains a locking mechanism (22), which connects the adapter (19/19’) to the housing (24) to transfer the torque and unlock when the release mechanism (20/22) is released to allow said adapter (19/19’) to rotate freely in the housing (1). 
Kranzer does not disclose an electrically operated actuator arranged in the housing (1) and configured to unlock the locking mechanism (22) upon reaching the target torque.
However, Shiao teaches an electrically operated actuator (42) arranged in its housing (10) which unlocks a locking mechanism (41) upon reaching a target torque. The locking mechanism (41) of Shiao locks the tool in a non-tripping position and unlocks the tool into a tripping position upon reaching a target torque.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the torque tool of Kranzer, to further comprise of an electrically operated actuator which unlocks the locking mechanism (Kranzer, 22) upon reaching the target torque, as taught by Shiao, requiring only routine experimentation, without any new or unexpected results, for the purpose of improving an operators ability to set a proper preset biasing force that will not be subject to 
    PNG
    media_image2.png
    702
    440
    media_image2.png
    Greyscale
compression spring fatigue over time/use.
Regarding Claim 17, Kranzer, as modified, discloses the torque tool of Claim 15, as previously discussed above, wherein the adapter (Kranzer, 19/19’) has a radial hole (Kranzer, 21) with a locking element (Kranzer, 22), wherein the locking element (Kranzer, 22) is pushed out of the radial hole (Kranzer, 21) and into a recess (Kranzer, 23) in the housing (Kranzer, 24) by the electrically operated actuator (Shiao, 42) to lock, and wherein the locking element (Kranzer, 22) moves in a free space (see Kranzer, Fig. 5) to unlock.
Regarding Claim 18, Kranzer, as modified, discloses the torque tool of Claim 17, as previously discussed above, wherein the locking element (Kranzer, 22) of the locking mechanism (Kranzer, 22) is preloaded by a spring element (Shiao, 45; Kranzer, 14) to lock.
Regarding Claim 20, Kranzer, as modified, discloses the torque tool of Claim 17, as previously discussed above, wherein a spring-loaded locking body (Kranzer, 19; Shiao, 44) is provided with a free space (Kranzer, 18), wherein the locking element (Kranzer, 22) is moved into the free space (Kranzer, 18) by the electrically operated actuator (Shiao, 42) to unlock the locking mechanism (Kranzer, 22), and wherein the locking body (Kranzer, 19; Shiao, 44) pushes the locking element (Kranzer, 22) into the recess (Kranzer, 23) of the housing (Kranzer, 24) to lock. See Kranzer, Figs. 1-6.
Regarding Claim 23, Kranzer, as modified, discloses the torque tool of Claim 17, as previously discussed above, wherein the locking element (Kranzer, 22) of the locking mechanism (Kranzer, 22) comprises one or more balls (Kranzer, 22) or cylindrical rollers, and wherein the one or more balls (Kranzer, 22) or cylindrical rollers are precluded from moving while the locking mechanism (Kranzer, 22; Shiao, 41) is locked.
Regarding Claim 26, Kranzer, as modified, discloses the torque tool of Claim 15, as previously discussed above, wherein the sensor (Kranzer, 14/15; Shiao, 30) includes an electronic control unit (Shiao, 50) which drives the electrically operated actuator (Shiao, 42) of the release mechanism (Kranzer, 20/22) to release.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kranzer in view of Shiao, in further view of Geilenbrugge (US 2003/0196497 A1).
Regarding Claim 24, Kranzer, as modified, discloses the torque tool of Claim 17 and as previously discussed above. Kranzer, as modified, does not explicitly disclose that the shaft (Kranzer , 1) is a “torsion bar” for measuring the torque based on a degree of deformation of the torsion bar.
However, Geilenbrugge does teach a torque measuring device comprising of a torsion bar (2) for measuring the torque based on a degree of deformation of the torsion bar. See Geilenbrugge, Paragraph 0005.
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the torque tool of Kranzer, as modified, wherein the shaft (Kranzer, 1) is a “torsion bar” to allow the user to determine the amount of tightening torque achieved to be read using the torsion bar. See Geilenbrugge, Paragraph 0005.
Regarding Claim 25, Kranzer, as modified, discloses the torque tool of Claim 24, as previously discussed above, wherein the sensor (Geilenbrugge, 11) comprises a strain gauge (Geilenbrugge, 11) which is provided on the torsion bar (Geilenbrugge, 2) to measure the torque. See Geilenbrugge, Fig. 1 and Paragraph 0028.
Allowable Subject Matter
Claims 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Kranzer, Shiao, and Geilenbrugge, does not disclose, nor would it have been obvious to modify the disclosure of Kranzer or Kranzer, as modified, to further comprise of wherein a center of the outer steel ball and a center of the inner steel ball are arranged in a plane perpendicular to the common axis, in combination with the other recited limitation of newly added Claim 29.
Claim 30 is considered allowable because Claim 30 includes narrowing limitations to the subject matter included in the claim (Claim 29) in which Claims 30 depends upon.
Response to Arguments
Applicant’s arguments with respect to claim(s) 15-16, and 23-24 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows: Gharib et al. (US 2007/0051186 A1) (spring loaded locking element, see Fig. 4B); Liao (US 2009/0255386 A1) (clutch with actuated locking ball).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723    



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723